
	

115 SRES 204 IS: Honoring the 100th anniversary of Selfridge Air National Guard Base in Harrison Township, Michigan.
U.S. Senate
2017-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 204
		IN THE SENATE OF THE UNITED STATES
		
			June 28, 2017
			Mr. Peters (for himself and Ms. Stabenow) submitted the following resolution; which was referred to the Committee on Armed Services
		
		RESOLUTION
		Honoring the 100th anniversary of Selfridge Air National Guard Base in Harrison Township, Michigan.
	
	
 Whereas 2017 marks the 100th anniversary of a military installation operating in Harrison Township, Michigan;
 Whereas Selfridge Air National Guard Base is named after Army 1st Lieutenant Thomas E. Selfridge, who saw the potential of powered flight;
 Whereas Lieutenant Selfridge became the first casualty of flight when he was killed during a demonstration flight with Orville Wright in 1908;
 Whereas the Army commissioned Selfridge Field on July 1, 1917, and the first flight occurred on July 8, 1917;
 Whereas, on June 27, 1919, Selfridge Field became the home of the 1st Pursuit Group, the oldest combat group in the Air Force;
 Whereas, on October 14, 1922, 1st Lieutenant Russell Maughan flew the first aircraft to exceed 200 miles per hour at Selfridge Field;
 Whereas the 332d Fighter Group of the Tuskegee Airmen moved to Selfridge Field on March 29, 1943, and Colonel Benjamin O. Davis became its first African-American commander on October 8, 1943;
 Whereas, on July 20, 1948, the first transatlantic flight by a fighter aircraft launched from Selfridge Field headed to Berlin during the Berlin Airlift;
 Whereas, on July 1, 1971, Selfridge Field was transferred to the Michigan Air National Guard, becoming the first major active Air Force base to come under control of the Air National Guard;
 Whereas, in 1991, Selfridge Air National Guard Base founded the first STARBASE program, a Department of Defense program for students in kindergarten through 12th grade that provides math and science education;
 Whereas the 127th Wing of the Michigan Air National Guard was established at Selfridge Air National Guard Base on April 1, 1996;
 Whereas Selfridge Air National Guard Base is the host to at least 40 tenant units representing every branch of the Armed Forces, the Coast Guard, and representing members of the Armed Forces serving on active duty, in a reserve component, or in the National Guard;
 Whereas Selfridge Air National Guard Base is the home to the KC–135 Stratotanker and the A–10 Thunderbolt II; and
 Whereas, as of the date of agreement to this resolution, Selfridge Air National Guard Base is being considered to host the F–35 Lightning II, the Air Force’s newest fifth-generation fighter: Now, therefore, be it
		
	
 That the Senate— (1)honors Selfridge Air National Guard Base in Harrison Township, Michigan, on its 100th anniversary; and
 (2)commends the thousands of men and women who have worked and trained at Selfridge Air National Guard Base.
			
